Citation Nr: 0911207	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for left shin 
disability, including a scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1966 to January 
1970. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington, which denied in pertinent part, service 
connection for tinnitus and left shin disability.  

In February 2009 a travel board hearing was held by the 
undersigned and the transcript is of record. 

The issued of service connection for a left shin disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence supports a finding that the Veteran's tinnitus 
is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran seeks entitlement to service connection for 
tinnitus. 

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The service treatment records contain no evidence of 
treatment for or complaints of tinnitus while in service nor 
does the Veteran contend that he reported tinnitus at the 
time. 

The Veteran has submitted several written statements as well 
as his testimony before the undersigned documenting his 
exposure to acoustic trauma during his active service.  He 
reported exposure to loud noise in the boiler room for 12 to 
16 hours a day as a boiler technician during his four years 
in service.  The Veteran reported the same history of noise 
exposure to his VA audiologist and to the VA examiner. 

In February 2007 the VA examiner diagnosed bilateral tinnitus 
and noted the Veteran's reported history of this condition 
for 40 years.  The examiner stated that she could not opine 
as to the cause of the tinnitus without speculation. 

In April 2007 and May 2008 letters the Veteran's treating VA 
audiologist noted the Veteran's in service history of 
acoustic trauma and she stated that the exposure was 
significant enough to create cochlear damage and explained 
that this does result in cochlear hearing loss as well as 
tinnitus.  She observed that tinnitus may be a sign of 
acoustic trauma resulting from hazardous levels of noise 
exposure.  The audiologist concluded that it would be mere 
speculation to further discuss the etiology of the bilateral 
tinnitus, although it was more likely than not due to 
cochlear damage.    

There is ample evidence of acoustic trauma in service.  The 
Veteran testified that his tinnitus began in service and has 
continued ever since.  The Veteran's testimony is credible 
and consistent with the circumstances of his service.  The 
Veteran has a current diagnosis of tinnitus.  

Both the VA treating and examining audiologists were asked 
for an opinion as to the etiology of the Veteran's hearing 
loss and tinnitus.  Both declined to do so, stating that to 
do so would be speculative.  However, the treating 
audiologist offered an explanation that the circumstances of 
the Veteran's service were consistent with acoustic trauma 
significant enough to result in cochlear damage, which can 
result in hearing loss and tinnitus.  She offered a confusing 
opinion, noting on the one hand that it would be speculative 
to relate tinnitus to service, but that the Veteran's 
tinnitus was more likely than not due to cochlear damage, 
which she had earlier conceded to be the likely result of the 
acoustic trauma experienced in service.  

There are no other medical opinions or findings.  



Given the foregoing, the evidence is at least in equipoise; 
the benefit of the doubt goes to the Veteran; and service 
connection for tinnitus is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran claims he should be service connected for a left 
shin disability, including a scar.  The Veteran testified 
that, while in service, he fell in the boiler room, cutting 
his left shin.   

The service treatment records do not demonstrate any 
complaints of or treatment for a leg injury in service.  
However, the December 1969 exit examination noted a three 
inch scar on the left calf which was not noted at the 
induction examination.  The Veteran testified that he 
received treatment for his left leg at the time aboard the 
ship.  

In a May 2006 letter, the Veteran's mother reported that she 
remembered the Veteran calling her and telling her that he 
had fallen in the fire room and badly injured his leg, 
scooping the flesh out to the bone.   

In a July 2006 buddy statement, G.L. stated that he 
remembered the Veteran falling into the bilges and hurting 
his left shin, requiring him to go to the sick bay multiple 
times a day to have the bandages changed as it had gotten 
infected. 

Based on the above, VA examination should be afforded the 
Veteran to determine the nature, extent and etiology of his 
left shin disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private and 
VA medical treatment records are obtained.  
Document negative responses, and inform 
the Veteran so that he may make attempts 
to procure any missing records on his own.

2.  Schedule the Veteran for a medical 
examination by an appropriate medical 
professional to determine the current 
nature and extent of the Veteran's 
disability arising from the left leg 
injury inservice, and for the residuals of 
any such injury to the left leg.  The 
examiner is to accept as fact that the 
scar on the Veteran's left leg is the 
result of an in-service injury as related 
by the Veteran.  All indicated tests and 
studies should be performed.  The claims 
folder, a copy of this remand, and a copy 
of the February 2009 transcript must be 
provided to the examiner in conjunction 
with the examination.

The examiner should carefully document any 
and all impairment, including scars, in 
the Veteran's left leg, and provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed condition 
is due to the Veteran's active service or 
any incident therein, including the injury 
he and his witnesses attest he incurred in 
a fall aboard ship. 

All opinions expressed must be supported 
by complete rationale.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
a left shin disability, including scar, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case (SSOC) 
and afford a responsible period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised 
that failure to appear for VA examination could result in the 
denial of his claim. 38 C.F.R. § 3.655 (2007).  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


